Exhibit 10.4

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of February 22, 2004 (this “Employment
Agreement”), by and between TheStreet.com, Inc., a Delaware corporation (the
“Company”), and James Cramer (“Cramer”).

WHEREAS, Cramer has been employed by the Company pursuant to an employment
agreement dated February 22, 2003 (the “2003 Employment Agreement”);

WHEREAS, the 2003 Employment Agreement superseded Cramer’s amended and restated
employment agreement, dated as of January 1, 2002 (“the 2002 Employment
Agreement”), which 2002 Employment Agreement contained a provision pursuant to
which the Company agreed to indemnify and hold harmless Cramer against certain
losses incurred by him as a result of his furnishing of on-air radio hosting
services under Cramer’s agreement with Premiere Radio Networks, dated April 4,
2001 (the “Premiere Agreement”);

WHEREAS, the 2002 Employment Agreement and the 2003 Employment Agreement shall
be referred to collectively herein as “Prior Employment Agreements”;

WHEREAS, the Company and Cramer wish to supersede all Prior Employment
Agreements with this Employment Agreement;

WHEREAS, the Premiere Agreement was terminated by the parties as of December 30,
2002, and the Company entered into an agreement with Buckley Broadcasting
Corp.-WOR (“Buckley”) dated December 30, 2002 (the “Radio Agreement”), under
which the Company agreed to furnish certain of its personalities, including
Cramer, to perform on-air hosting and other customary radio programming
services, as more fully described therein (“Radio Services”), in connection with
the broadcasting of radio programming thereunder; and

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Section 1.   Duties.

(a)        The Company hereby appoints Cramer, and Cramer hereby accepts the
appointment, as an outside contributor for the Company, This Employment
Agreement shall be effective from the date hereof and shall expire on February
21, 2005, unless sooner terminated in accordance with Section 4 hereof (the
“Term”). During the Term, except during any week when Cramer is on vacation as
set forth in Section 2(c) hereof, Cramer will author no fewer than twelve (12)
articles per week intended for publication in TheStreet.com’s publications. The
Company agrees that during the Term, it shall include an appropriate reference
to Cramer (e.g., the current reference to “Cramer’s Latest”) on the home page of
the web sites for which Cramer writes. In addition, Cramer agrees to write for
such other products as the parties mutually agree during the Term, including,
without limitation, the product known as “Action Alerts PLUS”. During the Term,
the Company agrees to provide an assistant for Cramer, who shall be an employee
of the Company, and who shall be subject to all laws, rules, regulations and
policies, including TheStreet.com’s Policy on Investments, a current copy of
which is attached as Exhibit A hereto (the “Investment Policy”), as are
applicable to employees of the Company, and shall be located at the Company’s
offices. For purposes of the Investment Policy, Cramer’s assistant shall be
subject to the trading restrictions applicable to “Editorial
Staffers,”notwithstanding the fact that such





--------------------------------------------------------------------------------



assistant may primarily perform duties associated with the designation of
“Business Staffer” under the Policy.

(b)        Cramer agrees to perform faithfully his duties as an outside
contributor pursuant to this Employment Agreement to the best of his abilities.
In connection with the preparation of articles during the Term, Cramer shall
communicate solely with the Company’s Editor-in-Chief or his or her designee.
During the Term, Cramer must comply with all laws applicable to the Company’s
employees, as well as, to the extent provided herein, the Investment Policy and,
to the extent Cramer writes for the product known as “Action Alerts PLUS” or any
other newsletter product, to the applicable Policy for Writers of Investment
Newsletters, a copy of which is attached as Exhibit B hereto (the “Newsletter
Policy”). For purposes of the Investment Policy, Cramer shall be deemed an
“Outside Contributor” and an “Advisory Representative” as such terms are defined
in the Investment Policy, and shall be subject only to the provisions of the
Investment Policy that pertain to Outside Contributors and Advisory
Representatives. Cramer agrees that he shall be obligated to comply with any
provisions of the Investment Policy that pertain to Outside Contributors and
Advisory Representatives, including those pertaining to disclosure, and with all
provisions of the Newsletter Policy, as they may be implemented or amended from
time to time throughout the Term; provided however that if the Investment
Policy, Newsletter Policy and/or disclosure provisions implemented or amended by
the Company during the Term differ from the policies in place on the date hereof
in any way which Cramer believes, in his sole discretion, will have a materially
adverse effect on Cramer’s outside business activities, then Cramer shall be
entitled to voluntarily resign without Good Reason as set forth in Section 4(a)
hereof, and such resignation shall not be considered a breach of this Employment
Agreement.

(c)        Subject to Cramer’s personal and professional availability, and
consistent with past practice, during the Term Cramer also agrees to provide
other reasonable services upon reasonable advance notice from the Company’s
Chief Executive Officer, including, without limitation, Radio Services,
participation in the Company’s interactive chat rooms on its web site and those
on any other web-sites established by the Company acting alone or together with
a business partner, and attendance at charitable events or other events at which
the Company deems Cramer’s attendance beneficial. The above activities may
include streaming audio to the Company’s web site, and any other web sites
established by the Company acting alone or together with a business partner. The
Company expressly acknowledges, however, that Cramer shall not be required to
perform any of the services set forth in this Section 2(c) if performance of
such services would interfere with any of Cramer’s outside activities.

(d)        The Company agrees that Cramer shall render his services to the
Company hereunder on a non-exclusive basis, provided however, that Cramer
covenants that during the Term he shall not be under or subject to any
contractual restriction that is inconsistent with the performance of his duties
hereunder. In this regard, without limiting the generality of the foregoing, the
Company acknowledges and agrees that, notwithstanding the services Cramer shall
provide hereunder, Cramer (a) shall be entitled to engage, and will continue to
engage, in other journalistic, writing and media endeavors, including, without
limitation, writing for magazines, television and radio appearances, the writing
of books, and, subject to the restriction in Section 5(a) hereof, various other
on-line media projects, provided that in the event Cramer does accept such
engagements, he shall use reasonable efforts to ensure that the byline for any
articles he authors, and the comparable on air indication for nonprint media,
refer to Cramer as a Market Commentator for the Company; and (b) shall be
entitled to engage, and will continue to engage, in extensive investing and
trading in securities, rights and options relating thereto and contracts in
stock indexes, foreign currencies and financial instruments (collectively,
“Securities Activities”).


2


--------------------------------------------------------------------------------



Further, the Company acknowledges and agrees that Cramer shall be entitled to
engage, and will continue to engage, in Securities Activities on behalf of other
persons or entities (including Cramer and members of his family) and that
Cramer’s wife may also engage in extensive Securities Activities. (All such
Securities Activities that Cramer’s wife, Cramer’s affiliates or Cramer may
engage in from time to time are collectively referred to herein as the “Relevant
Securities Activities.”) In connection with the foregoing, the Company further
acknowledges and agrees that:

(i)         The Relevant Securities Activities will often involve Cramer’s
beneficial ownership in and/or trading of securities or other financial
instruments that are the subject of, or otherwise mentioned, referred to or
discussed in, articles written by Cramer for the Company, and that the Relevant
Securities Activities involving such securities or other financial instruments
may occur at any time before or after the publication date of an issue of any
article on TheStreet.com in which such securities or other financial instruments
are mentioned, referred to or otherwise discuss by Cramer in such article.

(ii)        Cramer shall not have access to articles written for the Company by
other writers, or information regarding such articles, prior to publication,
except for articles that Cramer is writing or projects in which Cramer is
involved. Furthermore, the Company will endeavor to keep Cramer unaware, in any
and all of his capacities, of the final content or publication schedule of
articles, columns or other writings scheduled for publication on TheStreet.com
that cover or discuss publicly traded securities other than the articles or
columns or other written materials prepared by Cramer for publication in
TheStreet.com.

(iii)      Notwithstanding any policy of the Company to the contrary, the
Relevant Securities Activities, insofar as they are conducted in a manner that
does not violate the express provisions of the Investment Policy, the Newsletter
Policy and applicable law, will not be deemed to in any way violate or breach
any other procedures, policies or practices of the Company now or hereafter in
effect with respect to Cramer, including, but not limited to, any other conflict
of interest rules or securities trading policies or other rules or procedures
that otherwise may apply generally to writers for the Company regarding their
right to engage in the trading of securities or other Relevant Securities
Activities, and further, that any such policies shall not be applicable to
Cramer in connection with his services hereunder.

(iv)       Provided Cramer is not in material breach of any of his obligations
hereunder, including any obligation under applicable law, and without limiting
the express provisions of this Employment Agreement, the Company irrevocably
waives and releases Cramer, his affiliates, and members of his immediate family
from any duty, fiduciary or otherwise, that Cramer or any of them may owe, or be
deemed to owe, the Company that may in any way prohibit or limit the Relevant
Securities Activities, insofar as they involve the trading and/or ownership of
securities or other financial instruments that are the subject of or are
otherwise referred to or discussed in the articles prepared by Cramer pursuant
to this Employment Agreement, and acknowledges and agrees that such Relevant
Securities Activities do not, and will not, constitute a misappropriation of the
Company’s property or a breach of any fiduciary or other duty Cramer may owe the
Company hereunder.

(v)        The Company warrants and agrees that each of the articles prepared by
Cramer and published by the Company shall provide appropriate disclosure
relating to the Relevant Securities Activities, as set forth in the Investment
Policy. The Company further agrees that it shall not, without Cramer’s written
consent, disclose any non-public information regarding securities positions
provided by Cramer to the Company pursuant to the Investment


3


--------------------------------------------------------------------------------



Policy to anyone other than the Company’s senior management and senior editorial
staff or its legal advisers, on a confidential, “need to know” basis, or as
required by any court of competent jurisdiction or other federal or state
governmental or regulatory authority.

(e)        The Company agrees, to the extent permitted by applicable law, to
defend, indemnify and hold harmless Cramer against any and all loss, damage,
liability and expense, including, without limitation, reasonable attorneys’
fees, disbursements, court costs, and any amounts paid in settlement and the
costs and expenses of enforcing this Section of this Employment Agreement
(“Loss”), which may be suffered or incurred by Cramer in connection with the
provision of his services hereunder or under any Prior Employment Agreements,
including, without limitation, any claims, litigations, disputes, actions,
investigations or other matters relating to any securities laws or regulations,
or the violation or alleged violation thereof (the “Securities Actions”),
provided that such Loss (i) arises out of or in connection with the performance
by Cramer of his obligations under this Employment Agreement and (ii) is not the
result of any breach by Cramer of his obligations hereunder, and provided
further that with respect to any Securities Actions, the Company shall be under
no obligation to defend, indemnify or hold harmless Cramer if Cramer has not
acted with a reasonable, good faith belief that his actions were in no way
violative of any securities laws or regulations. With respect thereto, the
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a nolo contendere plea or its equivalent, shall not, of
itself, create a presumption that Cramer did not act with a reasonable, good
faith belief that his actions were in no way violative of any securities laws or
regulations. Further, to the extent that Cramer has been successful on the
merits or otherwise in defense of any Securities Action, or in defense of any
claim, issue or matter therein, he shall be defended, indemnified and held
harmless by the Company as required herein. Expenses (including reasonable
attorneys’ fees, disbursements and court costs) incurred by Cramer in defending
any Securities Action shall be paid by the Company in advance of the final
disposition of such Securities Action upon receipt of an undertaking by or on
behalf of Cramer to repay such amount if it shall ultimately be determined that
Cramer is not entitled to be indemnified by the Company pursuant hereto.

(f)         In addition to the indemnification provided in Section 1(e), the
Company agrees, to the extent permitted by applicable law, to defend, indemnify
and hold harmless Cramer against any Loss, including, without limitation,
reasonable attorneys’ fees, which may be suffered or incurred by Cramer in
connection with the provision of his services under and during the term of the
Premiere Agreement, to the extent Cramer is not indemnified by Premiere pursuant
to the Premiere Agreement; provided that the Company shall be under no
obligation to defend, indemnify or hold harmless Cramer with respect to any Loss
resulting from actions by Cramer that are or were intentionally (x) slanderous,
libelous or defamatory in any manner, (y) violative of any copyright, trade
secret, trademark, right of privacy, right of publicity or any other proprietary
right of any third party, or (z) violative of any law, statute, rule,
regulation, ordinance or order. In any case in which Cramer is entitled to
indemnification by Premiere under the Premiere Agreement, Cramer shall use his
reasonable efforts to obtain such indemnification, and shall keep the Company
informed of his efforts in so doing; however, Cramer’s inability to obtain
indemnification from Premiere shall not effect his right to indemnification
hereunder. Cramer shall promptly notify the Company in writing of any proceeding
for which indemnification is sought, provided that any failure to so notify the
Company will not relieve the Company from any liability or obligation it may
have to Cramer except to the extent of any material prejudice to the Company
resulting from such failure. If Cramer is unable to obtain indemnification from
Premiere under the Premiere Agreement, Cramer shall, upon the Company’s
reasonable request, assign to the Company his right to be indemnified by
Premiere. If any such proceeding is brought against Cramer, the Company will be
entitled to participate therein and to assume and control the


4


--------------------------------------------------------------------------------



defense thereof with counsel satisfactory to the Company. Cramer shall be
obligated to cooperate reasonably with the Company, at the expense of the
Company, in connection with such defense and with the compromise or settlement
of any such proceeding. Neither Cramer nor the Company shall settle or dispose
of any proceeding (other than a settlement or disposition that involves solely a
payment of money damages by the Company and results in a release of all
liability) without the prior written consent of the other, which consent shall
not be unreasonably withheld.

Section 2.       Compensation.

(a)        Salary. During the Term, as compensation for his services hereunder,
the Company shall pay to Cramer a salary of Four Hundred Thousand Dollars
($400,000) per annum (the “Annual Salary”), payable in accordance with the
Company’s standard payroll policies. All applicable withholding taxes shall be
deducted from such payments. The Annual Salary shall be reviewed at least
annually during the Term, and may be increased in the discretion of the Chief
Executive Officer and the Compensation Committee of the Company’s Board of
Directors.

(b)        Bonus. Except as set forth in Section 4 hereof, in addition to the
Annual Salary, Cramer shall be entitled to receive additional bonus
compensation, which may be cash and/or equity compensation, for his employment
during calendar year 2004 (the “Annual Bonus”) in accordance with the mutually
agreed upon bonus schedule for the management and other significant employees of
the Company, which shall be based upon achievement of the Company’s financial
goals as determined by the Compensation Committee.

(c)        Stock Options and Restricted Stock Awards. Cramer has been awarded
the following option grants: (i) On May 7, 1998 Cramer was granted a
nonqualified option to purchase 66,666 shares (as adjusted) of the Company’s
common stock, par value $.01 (“Common Stock”) at an exercise price of $.033 per
share, which grant shall remain in effect in accordance with the terms of a
Nonqualified Employee Stock Option Agreement between the Company and Cramer, (
an “Option Agreement”) dated as of the grant date, as well as theTheStreet.com,
Inc. 1998 Stock Incentive Plan, as amended and restated (the “Plan”); (ii) On
February 22, 1999, the Company granted to Cramer a nonqualified option to
purchase 333,333 shares of Common Stock, which grant was exercised on February
20, 2004; (iii) On June 17, 1999, the Company granted to Cramer a nonqualified
option to purchase 7,500 shares of Common Stock, which grant shall expire on
June 17, 2004 in accordance with the terms of the Plan and an Option Agreement
dated as of the grant date; (iv) On December 30, 1999, the Company granted to
Cramer a nonqualified option to purchase 30,000 shares of Common Stock which, in
accordance with the terms of the Plan and an Option Agreement dated as of the
grant date, expired on March 31, 2001; (v) On January 1, 2001, the Company
granted to Cramer an award of 100,000 shares of Restricted Stock (as such term
is defined in the Plan) which award shall remain in effect in accordance with
the terms of the Plan and a Restricted Stock Agreement between the Company and
Cramer dated as of the grant date; (vi) On February 13, 2001, the Company
granted to Cramer a nonqualified option to purchase 15,000 shares of Common
Stock, which grant shall remain in effect in accordance with the terms of the
Plan and an Option Agreement dated as of the grant date; (vii) On February 12,
2002, the Company granted to Cramer a nonqualified option to purchase 15,000
shares of Common Stock, which grant shall remain in effect in accordance with
the terms of the Plan and an Option Agreement dated as of the grant date; (viii)
On January 1, 2003, the Company granted to Cramer a nonqualified option to
purchase 75,000 shares of Common Stock, which grant shall remain in effect in
accordance with the terms of the Plan and an Option Agreement dated as of the
grant date; and (ix) On January 2, 2004, the Company granted to Cramer a
nonqualified option to purchase 200,000 shares of Common Stock, which grant
shall remain in


5


--------------------------------------------------------------------------------



effect in accordance with the terms of the Plan and an Option Agreement dated as
of the grant date. In addition to the Annual Salary, Cramer may, in the
discretion of the Compensation Committee of the Company’s Board of Directors, be
granted awards under the Plan on an annual or other basis as compensation for
the performance of his services hereunder.

(d)        Vacation. During each year of the Term, Cramer shall be entitled to
six (6) weeks of paid vacation.

(e)        Benefits. During the Term, Cramer shall be entitled to participate in
any group insurance, accident, sickness and hospitalization insurance, and any
other employee benefit plans of the Company in effect during the Term, including
plans available to the Company’s executive officers.

Section 3.       Expense Reimbursement.

During the Term, Cramer shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder.

Section 4.       Employment Termination.

(a)        At any time during the Term and except as otherwise provided in
Sections 4(b) and 5(c) hereof, the Company shall only have the right to
terminate this Employment Agreement and Cramer’s employment with the Company
hereunder, and to give Cramer notice of such termination as of a date not
earlier than seven (7) days from such notice, because of (i) Cramer’s willful
misconduct or gross negligence in the performance of his obligations under this
Employment Agreement, (ii) dishonesty or misappropriation by Cramer relating to
the Company or any of its funds, properties, or other assets, (iii) inexcusable
repeated or prolonged absence from work by Cramer (other that as a result of, or
in connection with, a disability), (iv) any intentional or reckless unauthorized
disclosure by Cramer of confidential or proprietary information of the Company
which is reasonably likely to result in material harm to the Company, (v) a
conviction of Cramer (including entry of a guilty or nolo contendere plea) of a
felony involving fraud, dishonesty, moral turpitude, or involving a violation of
federal or state securities laws, (vi) the entry of an order, judgment or
decree, of any court of competent jurisdiction or any federal or state
authority, enjoining Cramer from violating the federal securities laws, or
suspending or otherwise limiting Cramer’s right to act as an Investment adviser,
underwriter, broker or dealer in securities, (vii) a finding by a court of
competent jurisdiction in a civil action or a finding by the Securities and
Exchange Commission that Cramer has violated any federal or state securities
law, or (viii) the failure by Cramer to perform faithfully his duties hereunder
or other breach by Cramer of this Employment Agreement and such failure or
breach is not cured, to the extent cure is possible, by Cramer within thirty
days after written notice thereof from the Company to Cramer (each individually,
and all collectively, “Cause”). If this Employment Agreement and Cramer’s
employment with the Company hereunder is terminated for Cause, or if Cramer
voluntarily resigns from the Company without Good Reason, during the Term, the
Company shall pay Cramer all earned but unpaid portions of the Annual Salary
through the date of termination, and following any such termination, Cramer
shall not be entitled to receive the Annual Bonus or any other payment, except
as provided for hereunder with respect to any period after such termination.

(b)        This Employment Agreement and Cramer’s employment with the Company
hereunder may also be terminated by the Company without Cause, or by Cramer in
the


6


--------------------------------------------------------------------------------



event of a material breach of this Employment Agreement by the Company, which is
not cured, to the extent cure is possible, within thirty days after written
notice thereof from Cramer to the Company (such breach constituting “Good
Reason”). In the event that Cramer’s employment with the Company shall terminate
during the Term on account of termination by the Company without Cause, or by
Cramer with Good Reason, then the Company shall pay Cramer all earned but unpaid
portions of the Annual Salary through the date of termination, and Cramer shall
not be entitled to receive any other payment, except pursuant to Restricted
Stock or Option Agreements, with respect to any period after such termination.

(c)        This Employment Agreement and Cramer’s employment with the Company
hereunder shall terminate immediately and automatically on the death or
Disability (as defined below) of Cramer or the liquidation or dissolution of the
Company or other shutdown of the business then conducted by the Company. If this
Employment Agreement and Cramer’s employment with the Company hereunder is
terminated on account of Cramer’s death or Disability, or because of a
liquidation or dissolution of the Company or other shutdown of the business then
conducted by the Company, during the Term, then the Company shall pay Cramer all
earned but unpaid portions of the Annual Salary through the date of termination,
and following any such termination, neither Cramer, nor his estate, conservator
or designated beneficiary, as the case may be, shall be entitled to receive any
other payment, except pursuant to Restricted Stock or Option Agreements, with
respect to any period after such termination.

(d)        Upon the termination of this Employment Agreement pursuant to Section
4 hereof, the Company shall have no further obligations under this Employment
Agreement; provided however that Sections 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16,
17, 18 and 19 hereof shall survive and remain in full force and effect in
accordance with their terms.

Section 5.       Covenant Not to Compete.

(a)        Cramer hereby agrees that, during the period from the Commencement
Date through the end of the Term, he will not (i) author articles or columns for
any other on-line financial publication that competes directly with the business
of the Company as it is then constituted without first notifying the Company and
securing its consent, which consent shall not be unreasonably withheld, and (ii)
will not act as a lender to, or stockholder, director, principal, owner, or
partner of, any other start-up on-line business that competes directly with the
business of the Company as it is then constituted. The Company understands and
acknowledges that Cramer is a party to agreements pursuant to which Cramer
writes articles for certain print publications, including, without limitation,
New York Magazine (the “Other Publications”), which may subsequently publish
Cramer’s articles on-line on their respective web-sites. The Company agrees that
publication of Cramer’s articles in the manner set forth in the preceding
sentence shall not constitute a breach of this Section 5.

(b)        Cramer hereby agrees that for a period of eighteen (18) months
following the cessation of Cramer’s employment with the Company hereunder, he
will not author articles or columns for any other on-line financial publication
that competes directly with the Company without first notifying the Company and
securing its consent, which consent shall not be unreasonably withheld.

(c)        Cramer hereby agrees that, during the period from the Commencement
Date through the end of the first eighteen (18) months after the cessation of
Cramer’s employment with the Company hereunder, he will not solicit for
employment, in any business enterprise or activity, any person who was employed
by the Company during the six months prior


7


--------------------------------------------------------------------------------



to the cessation of his employment. Notwithstanding the foregoing, Cramer shall
be permitted to solicit for employment David Peltier and William Gabrielski free
of the restrictions set forth in this Section 5(c).

(d)        The parties acknowledge that the restrictions contained in this
Section 5 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Cramer in binding himself to any of these restrictions. In the event of a breach
or threatened breach by Cramer of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Cramer from such breach or threatened breach; provided however that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.

Section 6.       Confidential Ownership of Articles and Columns.

(a)        Except as otherwise provided in this Employment Agreement, Cramer
shall, and shall cause his attorneys, accountants and agents (collectively,
“Agents”) to agree to, keep secret and retain in strictest confidence, any and
all confidential information relating to the Company or otherwise not available
to the general public, provided that such confidential information shall not
include any information that (a) has become generally available to the public
other than as a result of a disclosure by Cramer or his Agents, or (b) was
available to Cramer or any of his Agents on a non-confidential basis from a
third party having no obligation of confidentiality to the Company, and Cramer
shall not, and shall cause his Agents not to, disclose such confidential
information to any Person other than the Company or its Agents, except as may be
required by law (in which event Cramer shall so notify the other party hereto as
promptly as practicable).

(b)        All articles or columns that Cramer authors for the Company and which
are in fact published shall be owned by and belong exclusively to the Company,
and Cramer shall execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such articles or columns.

Section 7.       No Third Party Beneficiary.

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

Section 8.       Withholding of Taxes.

Any payments to Cramer pursuant to the terms of this Employment Agreement shall
be reduced by such amounts, if any, as are required to be withheld with respect
thereto under all present and future federal, state, and local tax laws and
regulations and other laws and regulations.

Section 9.       Notices.


8


--------------------------------------------------------------------------------



Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto, with copies to the following:

 

For the Company:

 

 

 

 

TheStreet.com, Inc.
14 Wall Street, 15th Floor
New York, New York 10005

 

 

 

Attention: General Counsel

 

 

 

For Cramer:

 

Bruce Birenboim, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, New York 10019-6064

 

 

-

-and-

 

 

 

Eric Seiler, Esq.
Friedman Kaplan Seiler & Adelman LLP
1633 Broadway
New York, New York 10019


Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day when sent by overnight delivery service.

Section 10.    Amendment.

This Employment Agreement may be amended only by a written agreement signed by
the parties hereto.

Section 11.    Binding Effect.

This Employment Agreement is not assignable by Cramer. Any assignment in
violation of this Employment Agreement shall be null and void ab initio. None of
Cramer’s rights under this Employment Agreement shall be subject to any
encumbrances or the claims of Cramer’s creditors. This Employment Agreement
shall be binding upon and inure to the benefit of the Company and any successor
organization which shall succeed to substantially all of the business and
property of the Company, whether by merger, consolidation, acquisition of all or
substantially all of the assets of the Company or otherwise, including by
operation of law.

Section 12.    Governing Law.


9


--------------------------------------------------------------------------------



This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state, and without regard to its conflict of laws
provisions.

Section 13.    Severability.

If any provision of this Employment Agreement including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum went allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any Provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.

Section 14.    Execution in Counterparts.

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

Section 15.    Entire Agreement.

This Employment Agreement, together with each Option Agreement set forth in
Section 2(b) hereof and the Restricted Stock Agreement, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, including all Prior Employment Agreements, between the parties with
respect to the subject matter hereof.

Section 16.    Titles and Headings.

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

Section 17.    No Cross-Default.

No default by Cramer under this Employment Agreement shall automatically
constitute a default under any other agreement with the Company.

Section 18.    Duty to Mitigate.

Cramer shall have no duty to mitigate any damages payable by the Company to
Cramer hereunder.

Section 19.    Consent to Jurisdiction.

Cramer hereby irrevocably submits to the jurisdiction of any New York State or
Federal court sitting in the City and County of New York in any action or
proceeding to enforce the provisions of this Employment Agreement, and waives
the defense of inconvenient forum to the maintenance of any such action or
proceeding.


10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

 

 

 

THESTREET.COM, INC.



 

 

 

 

 

By:

/s/ Thomas J. Clarke, Jr.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Thomas J. Clarke, Jr.
Chief Executive Officer

 

 

 

 

 

 

 

Address:

14 Wall Street, 15th Floor
New York, NY 10005



 

 

 

Telephone:

212-321-5000

 

 

 

Telecopy:

212-321-5013

 

 

 

Attention:

Chief Executive Officer

 

 

 

 

 

 



/s/ James Cramer

 

 

--------------------------------------------------------------------------------

 

 

James Cramer



 

 

 

Address:

14 Wall Street, 15th Floor
New York, New York 10005



 

 

 

Telephone:

212-321-5228

 

 

 

Telecopy:

212-321-5014

11


--------------------------------------------------------------------------------